Dissenting Opinion by
Price, J.:
Although I find no substantive error in appellant’s trial, I must dissent, for, to my view, the Commonwealth has failed to bring this man to trial in the required 270 days and has failed to excuse the delay by a showing of due diligence by the Commonwealth.
The complaint was filed against appellant on June 16, 1974, bringing into play Pa.R.Crim.P. 1100(a)(1) which mandates that trial shall commence no later than 270 days from the date on which the complaint was filed. This, then, required the appellant’s trial to commence no later than March 13, 1975. Since it actually commenced on April 21, 1975, there can be, and is, no dispute that the Commonwealth failed to meet the mandate of Rule 1100.
However, 1100(c) provides that at any time prior to the expiration of the period for commencement of trial, *221the attorney for the Commonwealth may apply to the court for an order extending the time for commencement of trial. Both parties to this appeal agree that on March 12, 1975,1 at approximately 5 P.M., such application was made on behalf of the Commonwealth to Judge Smillie and that appellant’s attorney was present, even though he had been served with a copy of the application just minutes prior to this presentation. What was said at that presentation in chambers is not of record, nor is it agreed upon. It is agreed that Judge Smillie at that time signed an order granting the extension of time. None of the events of March 12, 1975, are preserved for us on the record, including the order itself and the petition or application. Further, the Docket Entries reveal no filing of either the application or order.
It seems obvious from this state of the record that it is impossible to determine whether any of the requirements of Rule 1100(c) were complied with, absent the points of agreement contained in the briefs filed with this court. And, even accepting these few points, it becomes apparent that the order was granted without an opportunity to notify appellant and without an opportunity for the appellant to be heard, a right quite clearly granted by Rule 1100.
On April 15, 1975, this appellant filed an application for an order dismissing charges with prejudice on the grounds that Rule 1100 had been violated, as provided for in Section (f).
On April 21, 1975, when the matter came on for trial before Judge SciRICA, this Rule 1100 dispute and the pending application for dismissal of charges was argued, for the first time on the record, and the following order was entered:
“And now, this 21st day of April, 1975, after argument, the order dated March 12, 1975 by Judge Smillie is confirmed, and defendant’s motion to apply
*222Rule 1100 is denied by the Court.” (Emphasis added) The taking of testimony in the trial then commenced on April 22, 1975.
We thus do not know, nor will we ever know, the reasons underlying Judge Smillie’s order of March 12, 1975. And for that reason alone I believe it clear that the extension of time granted was improper and cannot be sustained.
However, I would not rest upon that error alone. The Rule 1100 matter was further preserved for consideration on this appeal by its inclusion in post-trial motions filed by appellant, and Judge Scirica dealt with it as one of the seven points assigned by appellant as error. The opinion of Judge Scirica disposes of the Rule 1100 argument as follows:
“Defendant was arrested on June 16, 1974, and falls under the provisions of subparagraph (a)(1) of the Pa. Rule of Criminal Procedure 1100 requiring that trial commence no later than 270 days after the filing of a complaint. On March 12, 1975, the 269th day, the Commonwealth filed a petition to extend the time for commencing trial which was signed by the Honorable Frederick B. Smillie. Defendant alleged that this constituted error as he was not given his right to a hearing under subparagraph (c) of the rule.
“After defendant’s arrest, a preliminary hearing was scheduled for June 21, 1974 and was continued to June 28, 1974, at the request of the co-defendants. Defendant was indicted on August 27, 1974, and the case was certified to the Court Adminstrator’s Office as ready for trial on August 29, 1974. The case was first listed on November 18, 1974, and a continuance at the request of the co-defendants was granted on November 18, 1974 until December 4, 1974. The case was listed at each subsequent term of court, December 4, 1974, January 27, 1975, and March 3, 1975, but not reached on any of those dates. A *223suppression motion was heard, and denied on January 31, 1975, before the Honorable David E. Groshens, but the case was not heard as it was the end of the criminal week and the jury could not be held over. The case was again called on March 12, 1975, and a similar situation occurred; it was the end of the criminal week and the jury could not be held over. Realizing that the time for trial was running out, the Assistant District Attorney filed a petition for an extension of time at 5:00 P.M. on March 12, 1975, which was signed by Judge Smillie with the understanding that argument thereon would be held at a later time. Counsel for the defendant and co-defendants were given copies of the petition.
“Argument on the petition was held before the undersigned trial Judge prior to trial on April 21, 1975, and the order was confirmed. The defendant was served with a copy of the petition and was given an opportunity to argue for dismissal so no violation of subparagraph (c) occurred as alleged by the defendant. Nor was the defendant prejudiced by any delay in the hearing as numerous detainers were lodged against him.”
It seems to me that this is not a finding that complies with Rule 1100, for it is clear that time may not be extended unless the trial cannot be commenced within the prescribed period despite due diligence by the Commonwealth.
It is on this point that I take the clearest departure from the majority’s viewpoint. Perhaps the Commonwealth’s position is best condensed by this portion of the Commonwealth’s brief:
“The Commonwealth contends that it in no way caused any of the delay, and that it acted with due diligence as construed under Rule 1100(c). The Commonwealth contends that after the indictments were certified to the Court Administrator’s Office as being ready for immediate trial listing the 270 days *224had not expired and that the Commonwealth had exercised due diligence in all respects and that any delay must be laid upon the doorstep of the Court Administrator’s Office for which the Commonwealth is not responsible under the mandates of Rule 1100. The Commonwealth cannot control the Court system in regard to the listing of cases on the Court calendar. If a trial Judge refuses to hear the case within the mandated period due to the length of time it would take to hear this case it is not the fault of the Commonwealth. All the District Attorney’s Office is mandated to do under Rule 1100 is to be ready to try the case within the mandated period; if this cannot be done due to the fault of the Court system or of any trial Judge,-the District Attorney’s Office is within its rights under Rule 1100 (c) to petition the Court for a time extension.
The purpose of Rule 1100 was to end the Court backlog through its mandate for speedy trials. The drafters of the rule recognize that the imposition of a time limit on criminal cases cannot be accomplished by mere legislation on the matter, but rather there must be a coordinated effort over a long period of time, eventually resulting in the desired goal. To this effect the comments to Rule 1100 state the following:
Comment
This rule was devised pursuant to the opinion in Com. v. Hamilton, 449 Pa. 297, 297 A.2d 127 (1972). The Rule is to be prospective only. Furthermore, although the ultimate goal is to require all cases to be tried within 180 days from the filing of a complaint, it is recognized that such a goal cannot be achieved immediately in all counties. The backlog of cases in some urban counties and the present lack of sufficient court terms in some less populous judicial districts would present the immediate achievement of the goal. Therefore, for cases initiated within the first year, the goal of prompt trial is set at 270 days; *225thereafter, all counties will be expected to comply with the 180-day limit.
It can be seen that the drafters when writing this comment recognized that it would be impossible to have this backlog cleared overnight and it would take years to get to the state of affairs where all trials must commence within 180 days after the filing of the criminal complaint. Because of this recognition on the part of the drafters of Rule 1100, Rule 1100(c) was specifically placed in the body of the rule in order to allow time extensions where the trial Judge deemed that the Commonwealth had exercised due diligence and that an extension of time was still needed.
It is averred that the Commonwealth in this case has not circumvented Rule 1100 in any way and that the Court acted properly in recognizing that the District Attorney’s Office is not responsible for the delay in this case. It is submitted that the order of the Court, granting an extension of time for commencement of trial was not an abuse of discretion by the Court and in no way violated any of the defendant’s alleged constitutional rights to a speedy trial and the equal protection of the laws.
The Commonwealth contends that the facts of this case clearly established that the Commonwealth has acted with due diligence in all respects and that the Court pursuant to its discretion under Rule 1100(c), recognized and properly granted Commonwealth’s petition for an extension of time for commencing trial, after the defendant had been given a full opportunity to argue his case. Therefore, the Commonwealth respectfully requests that the Honorable Court dismiss this contention of the appellant.”
Much has been written and said by judges and commentators since the adoption of Rule 1100 on June 8, 1973, by the Supreme Court. It serves no purpose to *226further fuel this debate other than to recognize again the burden placed upon many of the trial courts of this Commonwealth, particularly in the more populous areas. The Rule is adopted, we are bound by it and it is, to my view, plainly written and clear in intent. Unless the Commonwealth by proper and timely petition and upon a showing of due diligence secures an extension of time, an accused must be tried now within 180 days, and this appellant was entitled to the commencement of his trial within 270 days.
In the context of this Rule it stretches my ability to split the Court System, the Court Administrator, the Trial Judge and the District Attorney into neat little compartments and then hold that only the District Attorney is the “Commonwealth” within the meaning of the Rule. To do so would destroy the clear purpose and intent of Rule 1100. To do so would invite frustration of Rule 1100. To do so would deny defendant the right to the speedy trial as divined by the Pennsylvania Supreme Court. This we should not do, however sympathetic we are to the already heavy and often times unrealistic demands placed upon our court system.
It is therefore my reluctant conclusion that, in accordance with Pa.R.Crim.P. 1100, the judgment of sentence imposed upon appellant should be reversed and in accordance with Pa.R.Crim.P. 1100(f) the charges against appellant should be dismissed with prejudice and the appellant discharged.
SPAETH, J., joins in this dissenting opinion.

. The 269th day of the 270 day period.